10 So. 3d 710 (2009)
Jennifer M. MILTON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2344.
District Court of Appeal of Florida, Fifth District.
June 5, 2009.
*711 James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
In this Anders appeal,[1] the public defender lien must be stricken as Appellant was not advised of her right to object to the amount of the lien. See Bruno v. State, 960 So. 2d 907 (Fla. 2d DCA 2007); Wines v. State, 690 So. 2d 684 (Fla. 5th DCA 1997); Nieves v. State, 678 So. 2d 468 (Fla. 5th DCA 1996).[2] On remand, the lien may be reimposed by the court after complying with Florida Rule of Criminal Procedure 3.720(d)(1). In all other respects, the judgment and sentence are affirmed.
AFFIRMED; REMANDED TO STRIKE LIEN.
PALMER, C.J., TORPY and LAWSON, JJ., concur.
NOTES
[1]  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
[2]  This issue was raised in a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), and the trial court failed to rule on the motion within 60 days of the filing date.